DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: activation unit in line 7-8  of  claim 1, line 7-9 in claims 16 and 18 which is described in the specification at paragraph [0071] as follows “[t]he activation unit 3 includes a stop sleeve 14 and a closing sleeve 15 separate therefrom. The closing sleeve 15 is arranged concentrically inside the stop sleeve 14”; and a rotation securing unit in line 10-13 in claim 1, lines 10-13 in claim 16 and 18 which is described in the specification at paragraph [0069] as follows “[t]he rotation securing unit 7 comprises a transmission sleeve 8, a support ring 9 and a rotation securing spring/anti-rotation spring 10”.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is rejected as indefinite for the recitation of “the rotation securing unit is configured to be rotationally fixed with respect to the longitudinal axis” in lines 1-2.  It is unclear to what the unit is meant to be fixed to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 11-12, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tidwell et al (US Patent 5989257).
Tidwell discloses a surgical grip (10) for receiving a handpiece shaft (20) for conjoint rotation therewith and/or for receiving a medical tool (22) in such a way as to transmit torque (redundant safety lock mechanism, Fig. 1).  Specifically in regards to claim 1, Tidwell discloses a carrier sleeve (14) on which at least one coupling component (50) provided for coupling the handpiece shaft (20) is attached such that the at least one coupling component (50) can be brought to a coupled position (see Fig. 1) and to an uncoupled position in the operating state in which disassembly of the surgical grip (10) is excluded (Col. 3 lines 17-46). Tidwell also discloses wherein the at least one coupling component (50) can be brought into contact with an activation unit (58) which is arranged between the carrier sleeve (14) and an outer actuation sleeve (54) by actuation of which the at least one coupling component (50) can be coupled and/or uncoupled via the activation unit (58) (Fig. 1; and Col. 2 lines 37-54 and Col. 3 lines 32-47).  Tidwell also discloses wherein the surgical grip (10) defines a longitudinal axis (axis through the center of 10) that extends through the center of the surgical grip (10), and wherein the surgical grip (10) comprises a rotation securing unit (59 and 56) present inside the actuation sleeve (54) which acts on the activation unit (58) in a spring-biased manner in the operating state such that the activation unit (58) is held secure against rotation relative to the carrier sleeve (14) (Fig. 1; and Col. 2 lines 37-54 and Col. 3 lines 32-47).  Tidwell also discloses wherein the actuation sleeve (54) comprises a one-piece tubular body having open ends and a completely closed wall that surrounds the carrier sleeve (14) (As can be seen in Fig. 1, the actuating sleeve 54 has two threaded openings for screws 59 that once in place encloses the outer surface of the sleeve 54 and thereby meets the limitation.) (Fig. 1).
In regards to claim 2, Tidwell discloses wherein the actuation sleeve (54) is configured to be displaced in a disassembly state different from the operating state to a position enabling rotation of the activation unit (58) (The actuating sleeve 54 can be removed from the tool 10 by means of removing the screws 59 that hold both the sleeve 54 and cam sleeve 58 in place.  Once the screws 59 are removed and the sleeve 54 is removed from the tool 10 sleeve 58 is capable of being rotated.) (Fig. 1; and Col. 2 lines 50-55).
In regards to claim 3, Tidwell discloses wherein the activation unit (58) includes a closing sleeve (see Fig. 1 below) and a stop sleeve (44) separate therefrom and radially encompassing said closing sleeve (see Fig. 1 below) (The boss 44 and the closing sleeve noted below in Fig. 1 are connected to cam sleeve 58 by means of screws which allow them to move integrally and slidingly together.) (Fig. 1 and Fig. 1 below; and Col. 2 lines 50-55).


    PNG
    media_image1.png
    798
    573
    media_image1.png
    Greyscale

Figure 1: Tidwell demonstrating the closing sleeve.

In regards to claim 4, Tidwell discloses wherein the stop sleeve (44) is attached to the actuation sleeve (54) in a fixed manner (The boss 44 and the closing sleeve noted above in Fig. 1 are connected to cam sleeve 58 by means of screws which allow them to move integrally and slidingly together.) (Fig. 1 and Fig. 1 above; and Col. 2 lines 50-55).
In regards to claim 7, Tidwell discloses wherein the rotation securing unit (56 and 59) is configured to be rotationally fixed with respect to the longitudinal axis but axially movable at the carrier sleeve (14) with respect to the longitudinal axis (The spring 56 is located between the housing 14 and sleeve 54, wherein the rearward end of the spring 56 abuts the housing 14 and the forward end abuts the sleeve 58 thus biasing the sleeve 58 and 54 forward. The screws 59 connecting the actuating sleeve 54, the cam sleeve 58, and the boss 44 prohibit rotational movement however, they allow for the components to slide up and down along the longitudinal axis.) (Fig. 1; and Col. 2 lines 36-54).
In regards to claim 8, Tidwell discloses wherein the rotation securing unit (59 and 56) includes one, two, three or more guiding arms (unthreaded posts of 59) being supported in a guiding groove or a guiding channel (hole in 14) of the carrier sleeve (14) (As can be seen in Fig. 1, the screws 59 extend through holes in the sleeves 58 and 54 and in the housing 14.) (Fig. 1; and Col. 2 lines 50-55).
In regards to claim 9, Tidwell discloses wherein the rotation securing unit (59 and 56) is forced into contact with the activation unit (58) via a rotation securing spring (56) which bears against a portion or component fixed to the carrier sleeve (14) (As can be seen in Fig. 1, the spring 56 is located between the housing 14 and sleeve 54, wherein the rearward end of the spring 56 abuts the housing 14 and the forward end abuts the sleeve 58 thus biasing the sleeve 58 and 54 forward.) (Fig. 1; and Col. 2 lines 36-54).
In regards to claim 11, Tidwell discloses wherein the rotation securing unit (59 and 56) includes one, two, three or more guiding groove(s) (holes through 54,58, and 14 for 59) which are engaged with guiding elements (59) connected to the carrier sleeve (14) (As can be seen in Fig. 1, the screws 59 extend through holes in the sleeves 58 and 54 and in the housing 14.) (Fig. 1; and Col. 2 lines 50-55).
In regards to claim 12, Tidwell discloses wherein the stop sleeve (44) has one or more radial release grooves (openings for 59) and one or more guiding grooves (opening in 44 housing the closing sleeve as shown in Fig. 1 above), the radial release grooves (openings for 59) opening into the one or more guiding grooves (opening in 44 housing closing sleeve as shown in Fig. 1 above) (Fig. 1 above and Fig. 1).
In regards to claim 16, Tidwell discloses a surgical grip (10) for receiving a handpiece shaft (20) for conjoint rotation therewith and/or for receiving a medical tool (22) in such a way as to transmit torque (redundant safety lock mechanism, Fig. 1).  Specifically, Tidwell discloses a carrier sleeve (14) on which at least one coupling component (50) provided for coupling the handpiece shaft (20) is attached such that the at least one coupling component (50) can be brought to a coupled position (see Fig. 1) and to an uncoupled position in the operating state in which disassembly of the surgical grip (10) is excluded (Col. 3 lines 17-46). Tidwell also discloses wherein the at least one coupling component (50) can be brought into contact with an activation unit (58) which is arranged between the carrier sleeve (14) and an outer actuation sleeve (54) by actuation of which the at least one coupling component (50) can be coupled and/or uncoupled via the activation unit (58) (Fig. 1; and Col. 2 lines 37-54 and Col. 3 lines 32-47).  Tidwell also discloses wherein the surgical grip (10) defines a longitudinal axis (axis through the center of 10) that extends through the center of the surgical grip (10), and wherein the surgical grip (10) comprises a rotation securing unit (59 and 56) present inside the actuation sleeve (54) which acts on the activation unit (58) in a spring-biased manner in the operating state such that the activation unit (58) is held secure against rotation relative to the carrier sleeve (14) (Fig. 1; and Col. 2 lines 37-54 and Col. 3 lines 32-47).  Tidwell discloses wherein the actuation sleeve (54) is configured to be displaced in a disassembly state different from the operating state to a position enabling rotation of the activation unit (58) (The actuating sleeve 54 can be removed from the tool 10 by means of removing the screws 59 that hold both the sleeve 54 and cam sleeve 58 in place.  Once the screws 59 are removed and the sleeve 54 is removed from the tool 10 sleeve 58 is capable of being rotated.) (Fig. 1; and Col. 2 lines 50-55).
In regards to claim 18, Tidwell discloses a surgical grip (10) for receiving a handpiece shaft (20) for conjoint rotation therewith and/or for receiving a medical tool (22) in such a way as to transmit torque (redundant safety lock mechanism, Fig. 1).  Specifically, Tidwell discloses a carrier sleeve (14) on which at least one coupling component (50) provided for coupling the handpiece shaft (20) is attached such that the at least one coupling component (50) can be brought to a coupled position (see Fig. 1) and to an uncoupled position in the operating state in which disassembly of the surgical grip (10) is excluded (Col. 3 lines 17-46). Tidwell also discloses wherein the at least one coupling component (50) can be brought into contact with an activation unit (58) which is arranged between the carrier sleeve (14) and an outer actuation sleeve (54) by actuation of which the at least one coupling component (50) can be coupled and/or uncoupled via the activation unit (58) (Fig. 1; and Col. 2 lines 37-54 and Col. 3 lines 32-47).  Tidwell also discloses wherein the surgical grip (10) defines a longitudinal axis (axis through the center of 10) that extends through the center of the surgical grip (10), and wherein the surgical grip (10) comprises a rotation securing unit (59 and 56) present inside the actuation sleeve (54) which acts on the activation unit (58) in a spring-biased manner in the operating state such that the activation unit (58) is held secure against rotation relative to the carrier sleeve (14) (Fig. 1; and Col. 2 lines 37-54 and Col. 3 lines 32-47).  
In regards to claim 19, Tidwell discloses wherein the rotation securing unit (59 and 56) is forced into contact with the activation unit (58) via a rotation securing spring (56) which bears against a portion or component fixed to the carrier sleeve (14) (As can be seen in Fig. 1, the spring 56 is located between the housing 14 and sleeve 54, wherein the rearward end of the spring 56 abuts the housing 14 and the forward end abuts the sleeve 58 thus biasing the sleeve 58 and 54 forward.) (Fig. 1; and Col. 2 lines 36-54).
In regards to claim 20, Tidwell discloses wherein the rotation securing unit (59 and 56) includes one or more guiding groove(s) (holes through 54,58, and 14 for 59) which are engaged with guiding elements (59) connected to the carrier sleeve (14) (As can be seen in Fig. 1, the screws 59 extend through holes in the sleeves 58 and 54 and in the housing 14.) (Fig. 1; and Col. 2 lines 50-55).


Allowable Subject Matter
Claims 5-6, 10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775